Title: To George Washington from the Continental Congress Committee for Foreign Affairs, 27 October 1778
From: Continental Congress Committee for Foreign Affairs
To: Washington, George


          
            Sir
            (In Committee for foreign Affairs)Philadelphia Octr 27th 1778.
          
          Congress having resolved upon the Expediency of attacking Canada the next Campaign, in Conjunction with the Forces of his most Christian Majesty; and a plan for that purpose having been reported to Congress; We are directed to send both the Resolve & plan to You.
          The latter of These we are to request your Observations upon previous to its being sent to Doctr Franklin for the Consideration of the Ministry of France.
          
          
          
          Be pleased therefore, Sir, to inclose the plan with your Observations to Doctor Franklin by the Marquis dela Fayette. We have the Honor to be with much Esteem & Regard, Sir, Your very humble Servants
          
            Richard Henry Lee
            James Lovell
          
        